



EXHIBIT 10(a)


CAMPBELL SOUP COMPANY


Non-Employee Director Compensation for 2017
Board and Committee Retainer for 2017    
$119,000 shall be paid in cash
$129,000 shall be paid in shares of Campbell stock
Additional Retainers for Chairman of the Board, Committee Chairs and Audit
Committee Members
In addition to the above Board and Committee retainer, the following amounts
shall be paid 50% in cash and 50% in shares of Campbell stock:
$350,000
Chairman of the Board
$25,000
Audit Committee chair
$20,000
Compensation and Organization Committee chair
$15,000
Finance Committee chair
$15,000
Governance Committee chairs
$7,500
Audit Committee members (excluding the Audit Committee chair)

Prior to the beginning of a calendar year, a non-employee director may elect to
(i) receive shares of Campbell stock in lieu of the cash portion of any retainer
(such election to be made in 10% increments) and/or (ii) defer all or a portion
of any cash or stock retainer in accordance with the terms and conditions of the
Campbell Soup Company Supplemental Retirement Plan.



